Citation Nr: 1217233	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran and his brother testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2009.  A transcript of that proceeding is of record.

In May 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The case has been returned to the Board for further appellate review.

During the appeal period, in a June 2011 statement of the case and a June 2011 rating decision, the AOJ increased the Veteran's disability rating for his postoperative residuals of a pilonidal cyst from noncompensable to a 10 percent rating, effective from the date of the Veteran's claim for increase on January 11, 2007.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

The Veteran's surgical scar is painful; the scar is not ulcerative; and there has been no recent recurrence of a pilonidal cyst.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for postoperative residuals of a pilonidal cyst have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in January 2007, before the original adjudication of the claim.  The January 2007 letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The November 2006 VCAA notice letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  

Further, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been fully satisfied.  Service treatment records were associated with the claims file.  VA treatment records dated from 2006 to 2010 were obtained and associated with the claims folder.  A VA examination was performed in 2010 in order to obtain medical evidence as to the nature and extent of the claimed disability.  The Board finds that the VA examination report obtained in this case is adequate.  The 2010 VA examiner reviewed the Veteran's medical history, conducted necessary testing to properly evaluate the claimed disability, and recorded pertinent findings consistent with the examination and record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 505 (2007).

Analysis

The Veteran contends that he is entitled to a higher rating for postoperative residuals of a pilonidal cyst.  A review of the record demonstrates that the RO, in a January 1977 rating decision, granted service connection for postoperative residuals of a pilonidal cyst and assigned a 10 percent disability evaluation.  In an October 1981 rating decision, the RO determined that a compensable evaluation was no longer warranted and assigned a noncompensable disability evaluation.  

In January 2007, the Veteran requested an increased evaluation for his service-connected postoperative residuals of a pilonidal cyst.  The record reflects that the Veteran was afforded a VA examination in June 2007 in response to his claim for an increased rating.  However, for reasons that are not clear, the VA examiner evaluated the Veteran's lumbar spine area, rather than the area around the coccyx and lower sacrum where surgery to remove the cyst was performed during service.

As noted above, following a subsequent June 2010 VA examination, the AOJ increased the Veteran's disability rating for his postoperative residuals of a pilonidal cyst from noncompensable to 10 percent, as of the date of the Veteran's claim for increase on January 11, 2007.  

Under the more favorable rating criteria that were effective when the Veteran filed his claim for increase in January 2007 (effective August 30, 2002), DC 7801, applicable to scars, other than on the head, face, or neck, that are deep or that cause limited motion, provides a 10 percent evaluation if the scar covers an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation is assigned.  A maximum 40 percent disability is warranted if the area exceeds 144 sq. in. (929 sq. cm.). 

DC 7802 applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion.  A superficial scar is one not associated with underlying soft tissue damage.  To be compensable under this DC, the scar must cover an area or areas of 144 square inches (929 square centimeters) or greater.  It provides for a maximum 10 percent rating 

DC 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A 10 percent rating is also applicable under Diagnostic Code 7804 for scars that are superficial and painful on examination. Other scars are to be rated based on limitation of function of the part affected under Diagnostic Code 7805. 

The Veteran testified in September 2009 that he experiences symptoms similar to those he first had during service when he was treated for a pilonidal cyst.  The Veteran reports that these symptoms include pain upon sitting, as well as bloody discharge from the rectal area. 

VA treatment records in December 2008 and December 2009 are negative for any recurrence of the pilonidal cyst.  Although the Veteran complained of pain, bleeding, and discharge, no abnormalities were noted other than pain and a well healed incision.  Specifically, the December 2008 VA treatment report indicated that there was no current abscess or drainage and that the midline incision in the infracoccygeal area was well healed.  The September 2009 VA treatment report reflects that the wound was clean, free of infection or pus, and had healed quite well.  It was further noted that there was no erythema, induration, or drainage, and that the pilonidal area was mildly tender to palpation.  A March2010 colonoscopy was reported to be normal.

In June 2010, the Veteran was afforded another VA examination.  At the time of the examination, the Veteran stated that, while on active duty, he had an operation on a pilonidal cyst.  The Veteran complained of a throbbing sensation and pain from time to time.  He also indicated that there was a little drop of blood found after he walks or sits.  Upon examination, the examiner reported that when pressed, there is a little tenderness in the area, but no drainage or blood expressed.  He also noted that the scar is well healed and not fluctuant.  The VA examiner reported that several small hemorrhoids were seen on colonoscopy as well.

The June 2010 VA examiner opined that the Veteran has a residual scar from the pilonidal cyst surgery, but that there is no breakdown or evidence of any recurrent cyst or bleeding.  He noted that the times when the Veteran has complained of bleeding or drainage, surgical evaluation has failed to document any problem in the area of the pilonidal cyst.  He further indicated that it is at least as likely as not that the bleeding and drainage noted by the Veteran is a result of his rectal hemorrhoids, and that it is not likely that the bleeding is related to his service-connected pilonidal cyst.  With respect to this opinion, the Board observes that the Veteran is not service-connected for rectal hemorrhoids, and no claim for such benefits has been submitted by him or asserted to be due to his period of service.  

DC 7804 speaks to superficial scars that are painful on examination.  In this case, the Veteran's VA treatment records and examination reports all have found that his scar is tender.  The Veteran has consistently indicated that the scar is painful.  According to the June 2011 RO decision, the Veteran has already been assigned a 10 percent rating, the highest rating under this code.  

In the absence of deep scars, the higher ratings under 7801 require limitation of motion.  In either case, the scar also must cover areas exceeding 12 square inches (77 sq. cm.).  Throughout the appeal, the Veteran has demonstrated no loss of function, including range of motion. Also, his surgical residuals of pilonidal cyst removal do not involve an area of 12 square inches or greater.  As such, no higher rating is warranted under this code.  Finally, it is noted that DC 7805 requires limitation of motion, which has not been shown by the record. 

Further, DCs 7802, 7803, and 7804 all provide a maximum rating of 10 percent, which is the level at which the Veteran's scar is currently rated.  DC 7802 requires that the scar cover an area or areas of 144 square inches or greater, which is not the case here.  DC 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable, meaning there is a frequent loss of covering.  Neither examination, nor the VA treatment records, demonstrate such loss.  In sum, the evidence of record does not warrant an increased evaluation for the Veteran's postoperative pilonidal cyst scar.

The Board notes that the criteria for evaluating scars was amended in October 2008. However, the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim. 

The Board has considered the Veteran's contentions.  The fact that he reports bleeding in addition to his pain does not establish entitlement to a higher rating.  To the contrary, it is clear from the VA examination report that the Veteran's bleeding is attributable to nonservice-connected hemorrhoids and is not related to his pilonidal cyst.  Therefore, the 10 percent rating assigned is entirely appropriate for his postoperative residuals of a pilonidal cyst during the entire time period on appeal.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings" have been considered.  Nonetheless, the Board finds that "staged ratings" are not appropriate in this case.  Rather, the Veteran's postoperative residuals of a pilonidal cyst have remained stable throughout the course of his appeal.  

Extraschedular Rating

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the claim be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2011); Thun, 22 Vet. App. at 116.

On the whole, the evidence does not support the proposition that the Veteran's service-connected postoperative residuals of a pilonidal cyst present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is specifically contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is, therefore, not warranted

In short, a rating in excess of 10 percent is not warranted for the Veteran's postoperative residuals of a pilonidal cyst.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

An evaluation in excess of 10 percent for postoperative residuals of a pilonidal cyst is denied.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


